             Case 1:21-cv-01484-ZNS Document 52 Filed 08/25/21 Page 1 of 1



    In the United States Court of Federal Claims
                                          No. 21-1484 C
                                     (Filed: August 25, 2021)

* * * * * * * * * * * * * * * * * * **
                                         *
WORKHORSE GROUP, INC.,                   *
                                         *
                   Plaintiff,            *
                                         *
       v.                                *
                                         *
THE UNITED STATES,                       *
                                         *
                   Defendant,            *
                                         *
and                                      *
                                         *
OSHKOSH DEFENSE, LLC,                    *
                                         *
                   Defendant-Intervenor. *
                                         *
 * * * * * * * * * * * * * * * * * ***

                                             ORDER

        As agreed to by counsel for the parties, the Court will hold oral argument on the motions to
dismiss on Wednesday, September 15, 2021, at 2:00 p.m. EDT. The Court will hold the oral
argument in-person at the Howard T. Markey National Courts Building in Washington, D.C., and will
separately send counsel information regarding courtroom location and building access protocols.

       IT IS SO ORDERED.

                                                   s/ Zachary N. Somers
                                                   ZACHARY N. SOMERS
                                                   Judge
